DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

After the first non-final office action and interview, applicant argued some of the claim citations and amended the independent claims. 

Further prosecution of amended claims revealed that the argued citations may not have been disclosed by any prior art. 

Therefore , Applicant’s arguments, see Applicant Arguments/Remarks pages 8-11, filed on 12/23/3020, with respect to amended independent claims 1,10 & 15, have been fully considered and are persuasive.  The rejection of independent claims 1, 10 & 15 has been withdrawn. 

Some of the closest prior art found on PE2E/Google Patent search;
Brooks et al., US 20180322791 A1, VEHICLE CONVOY CONTROL SYSTEM&METHOD,
Lindeman, US 20050254712 A1, Event capture and filtering system,
Loo et al., US 9817404 B1, Caravan management,
Loesch et al., US 20190011532 A1, RADAR SYSTEM INCLUDING AN ANTENNA ARRAY FOR TRANSMITTING AND RECEIVING ELECTROMAGNETIC RADIATION, 
Naguib et al., US 20170234966 A1, DEVICE FOR UAV DETECTION & IDENTIFICATION,
Boegel, US 20170011633 A1, LANE CHANGE SYSTEM FOR PLATOON OF VEHICLES

“A vehicle convoy management system comprising: a computing device configured : determine a first vehicle and a second vehicle form a convoy; 
delegate a first task to the first vehicle based on a first set of sensor resources of the first vehicle configured to sense attributes about an environment around the first vehicle defined by the first task; 
delegate a second task to the second vehicle based on a second set of sensor resources of the second vehicle configured to sense attributes about the environment around the second vehicle defined by the second task, wherein the first task is distinct from the second task; 
receive, from the first vehicle, a first information generated in response to the first vehicle completing the first task with the first set of sensor resources; 
receive, from the second vehicle, a second information generated in response to the second vehicle completing the second task with the second set of sensor resources; and 
transmit at least one of the first information or the second information to at least one vehicle.

Although some of the prior art addressing some of the claim limitation, however, in regard to the independent claims 1, 10 & 15, none of them disclosing either alone or in combination “delegate/receive first task (second task) to the /from the first vehicle (to the /from the second vehicle) based on a first set of sensor resources (second set of sensor resources)” & “configured to sense attributes about the environment around the first vehicle/second vehicle defined by the first task/second task” 
The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.

As a result, claims 1-20 are allowed.
a. Claims 1, 10 & 15 are allowed independent claims.
b. Claims 2-9 are allowed due to dependencies to the allowed claim 1.
c. Claims 11-14 are allowed due to dependencies to the allowed claim 10.
d. Claim 16-20 is allowed due to dependencies to the allowed claim 15.

Invention Drawings:
                                
    PNG
    media_image1.png
    584
    496
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    757
    383
    media_image2.png
    Greyscale

      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JALAL C CODUROGLU/             Examiner, Art Unit 3665                                                                                                                                                                                           
/HUNTER B LONSBERRY/             Supervisory Patent Examiner, Art Unit 3665